SUB-ADVISORY AGREEMENT FRANKLIN Mutual Series Funds On behalf of FRANKLIN mutual BEACON fund THIS SUB-ADVISORY AGREEMENT made as of the 1st day of August 2014, by and between FRANKLIN MUTUAL ADVISERS, LLC, a Delaware limited liability company (“FMA”), and FRANKLIN TEMPLETON INVESTMENT MANAGEMENT LIMITED, incorporated under the laws of England (“FTIML”). WITNESSETH WHEREAS, FMA and FTIML are each registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and are engaged in the business of supplying investment management services, as an independent contractor; WHEREAS, FMA, pursuant to an amended and restated investment management agreement (“Investment Management Agreement”), has been retained to render investment management services to Franklin Mutual Beacon Fund (the “Fund”), a series of Franklin Mutual Series Funds (the “Trust”), an investment management company registered with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, Christian Correa, a portfolio manager for the Fund, has relocated to London, England and is now employed by FTIML, and FMA wishes to enter into this Agreement with FTIML to enable Mr. Correa to continue to perform his responsibilities as a portfolio manager for the Fund during his employment with FTIML. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties hereto, intending to be legally bound hereby, mutually agree as follows: 1.
